Citation Nr: 0517416	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of compression fractures, thoracic 
spine.

3.  Entitlement to an increased rating for residuals of 
umbilical hernia repair, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial disability rating in excess of 
10 percent for chronic fatigue syndrome due to undiagnosed 
illness.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a cervical spine 
condition.

(The issue of entitlement to an initial disability rating in 
excess of 10 percent for tinnitus will be the subject of a 
later separate decision).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  In 
November 2002, the veteran's notice of disagreement with the 
issues listed herein was received and a statement of the case 
was issued in May 2003.  The veteran perfected his appeal in 
July 2003 and, later that same month, withdrew his request 
for a hearing.

As for the veteran's tinnitus claim, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The veteran's claims of entitlement to service connection for 
hearing loss and for increased ratings for chronic fatigue 
syndrome and his thoracic spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's service-connected lumbar spine disability 
is manifested by limitation of function with complaints of 
chronic pain but without evidence of any disc disease 
involvement.

3.  The veteran's for residuals of umbilical hernia repair 
consist of a five-centimeter scar that is tender with no 
adherence to the underlying tissues and no limitation of 
function of the affected part.

4.  Competent, probative medical evidence does not reveal a 
current, chronic disability of the cervical spine.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for chronic low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. 4.71a, Diagnostic Codes 5292, 5295 (2003). 

2.  The criteria for a disability rating in excess of 10 
percent for residuals of umbilical hernia repair are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Code 7802, 7804, 7805 (2004); 
38 C.F.R. § 4.71a, Diagnostic Code 7804 (2002).

3.  Service connection is not warranted for a cervical spine 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The veteran contends that his service-connected lumbar spine 
disability and residuals of an umbilical hernia repair 
warrant higher evaluations.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Chronic Low Back Strain

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities (Schedule), set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule; The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under the 
criteria in effect prior to, and since September 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  In 
addition, lumbosacral strain was evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 
5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See Id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, Id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 40 percent for 
the veteran's chronic low back strain, whether under the 
"old" or "new" criteria.

First, with respect to the application of former Diagnostic 
Code 5292 (pertaining to limitation of motion), the Board 
acknowledges that the veteran has complained of limited 
function and severe pain in his low back.  He asserts that 
his job in law enforcement aggravated his lower back as he 
had to wear a bulletproof vest and an equipment belt.  
Further, the evidence contains objective evidence of 
limitation of function.  See January 2004 and June 2003 
physician letters.  In addition, the evidence shows that in 
relation to his duties in the reserves, the veteran is 
limited in his ability to walk in combat boots and with field 
gear due in part to his chronic low back strain.  See 
December 2002 functional capacity certificate.  He also had 
running, lifting, and carrying limitations.  Id.  However, 
the veteran is currently evaluated as 40 percent disabled, 
the maximum schedular evaluations based on limitation of 
motion.  Nor is a higher schedular rating available under 
former Diagnostic Code 5295 (pertaining to lumbosacral 
strain).  

Similarly, a higher disability rating is not warranted under 
the revised schedular criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  As previously set forth, 
the lay and medical evidence clearly shows that the veteran 
has complained of limited function and severe pain in his low 
back.  However, while the evidence of record objectively 
shows limitation of function of the veteran's lumbar spine, 
the objective evidence of record (and the veteran does not so 
argue) is not indicative of ankylosis of the spine.  See 
February and May 2002 VA examination reports.  Accordingly, 
there is no basis for assigning a higher rating under the 
"new" criteria.  

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  See September 2000 radiology report.  
No medical professional has ever diagnosed disc disease, and 
the findings in the evidence are not representative of disc 
disease (for example, the veteran does not complain of 
symptoms such as numbness or tingling, or radiation of pain 
or other symptoms into the lower extremities, and all sensory 
examinations have been normal).  See February and May 2002 VA 
examination reports.  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2003).  

In short, the weight of the evidence is against a disability 
rating in excess of 40 percent for the veteran's service-
connected low back strain.  Nor is referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) warranted.  While the veteran asserts that his low 
back disability impedes his ability to do all areas of 
assignment in law enforcement, the evidence of record does 
not reveal an unusual or exceptional disability picture that 
renders impracticable the rating schedule.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Residuals of Umbilical Hernia

With respect to the veteran's service-connected residuals of 
umbilical hernia, the evidence reveals that this consists of 
a post-operative scar.  During his current claim, the veteran 
asserts that his scar is uncomfortable due to the bulletproof 
vest and equipment belt required by his job in law 
enforcement.  A review of the evidence of record indicates 
that these complaints, as well as tenderness upon 
examination, served as the basis for the award of the 
veteran's current 10 percent disability rating.  See November 
1999 rating decision.  The veteran, in essence, currently 
argues that these complaints warrant a disability rating 
higher than 10 percent.

Prior to August 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under the revised regulation, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Here, in addition to the veteran's 
subjective complaints noted above, the evidence of record 
indicates that examination of the veteran's abdomen showed 
slight tenderness and a five-centimeter surgical scar.  See 
February 2002 VA examination report.  In short, the evidence 
reveals a small post-operative scar that is tender, a 
disability that approximates the maximum schedular criteria 
for such a scar under both the old and new regulations for a 
10 percent disability rating.

Moreover, neither the location of the veteran's surgical 
scar, the current medical evidence, or the veteran himself 
indicates that the veteran's scar is of the size, or 929 
square centimeters or greater, contemplated for a compensable 
rating for superficial scars with no limitation of motion.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  As such, 
the veteran's umbilical hernia repair scar does not more 
closely approximate the criteria for higher disability rating 
under available alternative diagnostic codes.  38 C.F.R. 
§ 4.7 (2004).

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected disability limits his efficiency 
in certain tasks, as reflected in his vest and belt 
complaints.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Service Connection: Cervical Spine

While the May 2002 VA general medical examination report 
shows that the veteran complained of cervical spine pain, the 
diagnosis portion of the report does not contain a diagnosis 
relating to the cervical spine.  Moreover, a June 2002 VA 
radiology report indicates that the veteran's cervical spine 
was "satisfactory," with "normal" entered under the 
primary diagnostic code.  One of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
While the veteran has complained of pain, the competent 
medical evidence of record does not reveal a current chronic 
disability of his cervical spine.
 
Absent competent, probative medical evidence of a current 
chronic disability, a prerequisite in service connection 
claims, the veteran's claim of entitlement to service 
connection for a cervical spine condition must be denied.  As 
the weight of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability of the neck.

Veterans Claims Assistance Act of 2000 (VCAA).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2001 and the May 2003 SOC.  As pertinent to his 
service connection claim, the January 2001 letter informed 
the veteran that evidence of a cervical spine disability was 
needed, elements (1),  and what VA would do on his behalf and 
what he was responsible for himself, elements (2) and (3), 
see above.  The letter specifically informed the veteran of 
where to send the evidence needed and requested him to 
identify any additional information relevant to his claim and 
thus may be considered to have been requested to submit any 
evidence in his possession, element (4).  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  

In addition to notice found in the January 2001 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his service connection claim and  
increased rating claims by virtue of the August 2002 rating 
decision, the May 2003 SOC and the subsequent supplemental 
SOCs (SSOCs), which all specifically indicated the evidence 
that was lacking for higher disability ratings.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the May 2003 SOC.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  In fact, 
whenever notified of VA's inability to obtain records, the 
veteran has consistently requested review of his claims based 
on the evidence of record.  See September 2001 and January 
2002 correspondence.  Accordingly, the Board considers the 
notice requirements of the VCAA met for the issues decided 
herein.  

In this regard, the Board also notes that the Court's 
decision in Pelegrini II, held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
essentially occurred here, and in any event, the veteran was 
provided VCAA content complying notice and proper subsequent 
VA process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in February 
and May 2002 and the resulting reports have been obtained.  
See 38 C.F.R. § 3.159(c)(4) (2004).  His service medical 
records, VA medical records, and identified private medical 
records have been associated with the claims file.  Also of 
record are medical statements submitted in support of claim.  
The veteran was notified in accordance with 38 C.F.R. 
§ 3.159(e) that reasonable efforts on his behalf to obtain 
evidence from a private physician were unsuccessful by letter 
in June 2002.   A message was left on his answering machine 
regarding additional medical evidence that VA was unable to 
obtain on his behalf, as explicitly reflected in the August 
2002 rating decision.  The rating decision also informed the 
veteran of additional efforts that did not result in evidence 
being submitted.  As the veteran has not identified, or 
properly authorized the request of, any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for low back strain is denied.

An increased rating for residuals of umbilical hernia repair 
is denied.

Service connection for a cervical spine condition is denied.


REMAND

VA's duty to assist includes the duty to obtain a medical 
opinion when deemed necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  Unlike his lumbar spine disability, 
the veteran's thoracic spine disability is not evaluated at 
the maximum level available based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (in cases not 
having cord involvement, rate residuals of vertebrae 
fractures as limitation of motion).  Due to the lack of 
clearly delineated ranges of motion in the medical 
examination, a VA examination is also in order prior to 
appellate review of his thoracic spine claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one).  

The veteran also recently submitted a letter from a private 
physician in June 2003 that refers to a limitation of his 
functional capacity due in part to chronic fatigue syndrome.  
An attached December 2002 functional capacity certificate 
also refers to the veteran's chronic fatigue syndrome 
interfering with the veteran's ability to walk, run, jog, 
lift and carry.  As the May 2002 VA general medical 
examination report mainly refers to associated headaches, the 
Board is of the opinion that veteran should be afforded a VA 
examination for compensation purposes to ascertain the 
current nature and severity of his service-connected chronic 
fatigue syndrome.  Id.

When there is competent evidence of a current disability and 
an in-service injury or disease, VA has a duty to obtain an 
examination for a medical nexus opinion.  Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Here, the May 2002 
VA audio examination report contains a diagnosis of mild 
sensorineural hearing loss of the left ear.  While the 
veteran is currently employed in law enforcement and has 
related on-the-job exposure to noise after service, the 
veteran also had in-service exposure to noise.  In fact, his 
DD Form 214 contains a military occupational specialty (MOS) 
as a cannon crewmember.   The veteran has not been afforded a 
VA examination to determine whether his currently diagnosed 
hearing loss is medically related to his in-service exposure 
to noise.

Finally, the veteran should be explicitly notified of that 
portion of the information and evidence necessary to 
substantiate his increased rating claims for the thoracic 
spine and chronic fatigue syndrome he is responsible to 
provide, which evidence it is VA's duty to assist him in 
obtaining, and requested to submit copies of any evidence in 
his possession relevant to his claims.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claims.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his increased rating claims and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  Tell the veteran to submit 
copies of any evidence in his possession 
relevant to this claim.

2.  Schedule the veteran for a VA audio 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether any currently diagnosed hearing 
loss is likely (more than 50%), unlikely 
(less than 50%), or at least as likely as 
not (50%) etiologically related to his 
in-service exposure to noise, including 
that resulting from his duties as a 
cannon crewmember.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his thoracic spine 
disability, to include ranges of motion 
and any evidence of deformities of the 
vertebrae.  The claims file should be 
made available to the examiner for 
review.  

4.  Schedule the veteran for a VA 
examination to determine the current 
nature and extent of his chronic fatigue 
syndrome.  The claims file should be made 
available to the examiner for review.  

5.  Readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a SSOC 
that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since February 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


